The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 29, 2014

                                       No. 04-13-00238-CR

                                       Ricardo PEDRAZA,
                                            Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                               Trial Court No. 2012CRR107-D1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
         Appellant’s brief was originally due on November 8, 2013. Neither the brief nor a
motion for extension of time was filed. Therefore, on December 12, 2013, we abated the appeal
to the trial court to hold a hearing to determine whether appellant desired to prosecute the appeal,
whether appellant was indigent, and whether counsel had abandoned the appeal. See TEX. R.
APP. P. 38.8(b)(2). On February 24, 2014, a supplemental clerk’s record containing the trial
court’s findings of facts and conclusions of law was filed. On March 5, 2013, a supplemental
reporter’s record was filed. In its findings of fact and conclusions of law, the trial court found
that appellant desired to pursue the appeal, appellant was still indigent, and appellant’s counsel
had not abandoned the appeal. Thereafter, on March 12, 2014, we reinstated the appeal on the
court’s docket and ordered counsel Fausto Sosa to file the appellant’s brief by April 11, 2014.
Counsel failed to file either the brief or a motion for extension of time, and also ignored repeated
phone calls from this court inquiring as to the status of the brief. Accordingly, by order dated
April 29, 2014, Mr. Sosa was ordered to file the appellant’s brief by May 19, 2014. The order
directed the clerk to serve a copy of the order on Mr. Sosa by certified mail, return receipt
requested, and the court has received proof of delivery. The order stated that if Mr. Sosa failed
to file the brief by the stated deadline, an order could be issued directing him to appear and show
cause why he should not be held in contempt for failing to file the appellant’s brief. Despite
these warnings, Mr. Sosa has not filed the appellant’s brief.
     WE, THEREFORE, ORDER FAUSTO SOSA TO ELECTRONICALLY FILE
THE APPELLANT’S BRIEF IN APPEAL NO. 04-13-00238-CR WITHIN 72 HOURS OF
BEING SERVED WITH A COPY OF THIS ORDER. IF MR. SOSA FAILS TO
ELECTRONICALLY FILE THE BRIEF IN THE ABOVE APPEAL AS ORDERED,
CONTEMPT PROCEEDINGS SHALL BE COMMENCED AGAINST HIM. WE ORDER
THE CLERK OF THIS COURT TO HAVE MR. SOSA PERSONALLY SERVED WITH
A COPY OF THIS ORDER BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
WITH DELIVERY RESTRICTED TO ADDRESSEE ONLY. WE ALSO ORDER THE
PERSON WHO PERSONALLY SERVES MR. SOSA TO FILE WITH THIS COURT
WRITTEN PROOF OF THE DATE AND TIME THAT MR. SOSA WAS SERVED WITH
A COPY OF THIS ORDER.



                                              _________________________________
                                              Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court